Citation Nr: 0211880	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-23 491	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

Entitlement to an initial compensable evaluation for left 
thumb anesthesia from May 1, 2000.  


(The issues of entitlement to an initial rating in excess of 
10 percent for psoriasis and entitlement to an initial 
compensable rating for planter fasciitis will be the subjects 
of a future separate decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The veteran served on active duty from May 1993 to May 1, 
2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision that granted 
service connection for left thumb anesthesia, among other 
disabilities, rating it as zero percent (noncompensably) 
disabling.  A notice of disagreement (NOD) as to the 
evaluation assigned was received in August 2000.  A statement 
of the case (SOC) was issued in September 2000.  (The Board 
notes in this regard that although the RO erroneously phrased 
the issues in terms of service connection instead of a higher 
evaluation, the law and regulations and reasons and bases 
provided for the actions taken make the SOC valid for the 
purposes of a perfected appeal).  A substantive appeal was 
received in November 2000.  

Because the veteran has appealed the initial evaluation 
assigned for left thumb anesthesia, the Board has 
characterized the issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing appeals from original awards from claims for 
increased ratings). 

As a final preliminary matter, the Board also notes that it 
is undertaking additional development with respect to the 
claims of higher ratings for the service-connected psoriasis 
and plantar fasciitis, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (January 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
shall provide notice of the development as required by Rule 
of Practice 903 (67 Fed. Reg. 3,099, 3,105) (January 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
the notice and reviewing your response to the notice, the 
Board shall prepare a separate appellate decision addressing 
these issues.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Since May 1, 2000, the veteran's left thumb anesthesia 
has been manifested by a small hypopigmented square on the 
pulp of the left thumb that measures approximately 1.5 X 1.5 
centimeters and which is anesthetic to light touch; there is 
no evidence of limitation of motion or ankylosis of the left 
thumb, mild incomplete paralysis of the ulnar nerve, or scars 
that are either symptomatic or result in limitation of 
function of the left thumb.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for left 
thumb anesthesia have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.31, 4.71a, Diagnostic Code 5224, 4.118, 
Diagnostic Codes 7803-7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for a higher initial evaluation for left 
thumb disability has been accomplished. 

As evidenced by the September 2000 statement of the case, the 
appellant and his representative have been notified of the 
law and regulations governing entitlement to the benefits he 
seeks, the evidence which would substantiate his claim, and 
the evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim, and that he has been provided 
ample opportunity to submit information and evidence.  
Moreover, because, as explained below, there is no indication 
that there is any existing, potentially relevant evidence to 
obtain, the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  There is no outstanding hearing requests.  
Moreover, the RO has made reasonable and appropriate efforts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claims as evidenced by letters in the 
record dated in March and June 2000 soliciting medical 
evidence and advising the veteran as to what the VA would do 
to develop his claim and what he had to do in support of the 
claim.  Significantly, neither the appellant nor his 
representative has indicated, and there is otherwise no 
indication that there exists any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim for a higher initial evaluation for left thumb 
disability, at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

The record reflects that while in service, the veteran 
sustained an acute laceration to the tip of the left thumb in 
November 1998.  It was sutured and dressed and an antibiotic 
was prescribed.  When examined in January 2000 prior to 
separation from active duty, history relating to the left 
thumb injury was recorded to the effect that the appellant 
had been left with some anesthesia in the area where the skin 
had been sutured, but that he had experienced no other 
complications.  Upon examination of the left thumb, the 
veteran was observed to have a small hypopigmented square on 
the pulp of the left thumb that measured approximately 1.5 X 
1.5 centimeters.  It was reported that the area was 
anesthetic to light touch.

Service connection for left thumb anesthesia was granted by 
rating action dated in March 2000 and a noncompensable was 
assigned May 1, 2000.  The veteran and his representative now 
contend that his service-connected left thumb disabling is 
more disabling than reflected by the initial noncompensable 
disability evaluation; however, no specific contentions in 
this regard have been advanced.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

The veteran's service connected left thumb disability has 
been evaluated by analogy under 38 C.F.R. § 4.71a, Diagnostic 
Code 5224.  See 38 C.F.R. § 4.20 (2001) [when an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous].

Diagnostic Code 5224 provides that favorable ankylosis is 
rated as 10 percent disabling for either the major or minor 
hand.  Unfavorable ankylosis is rated as 20 percent disabling 
for either the major or minor hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5224 (2001).  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits, the 
following rules will be observed: (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation.  (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within two inches (5.1 centimeters) of the median transverse 
fold of the palm; when so possible, the rating will be for 
favorable ankylosis, otherwise unfavorable.  (4) With the 
thumb, the carpometacarpal joint is to be regarded as 
comparable tot he metacarpophalangeal joint of other digits.  
Extremely unfavorable ankylosis of the fingers, all joints in 
extension or in extreme flexion, or with rotation and 
angulation of bones, will be rated as amputation.  38 C.F.R. 
§ 4.71a (2001).
Alternatively, the Board has considered the provisions of 
38 C.F.R. §  4.124a, Diagnostic Code 8516 (2001), which 
provides that a 10 percent evaluation is warranted for mild 
incomplete paralysis of the ulnar nerve of the major upper 
extremity.  A 30 percent evaluation requires moderate 
incomplete paralysis.  Id.  

As well, the Board has considered the rating criteria for 
scars under 38 C.F.R. § 4.118 (2001).  Diagnostic Codes 7803 
and 7804 authorize assignment of a 10 percent evaluation for 
a scar that is subject to repeated ulceration, or is tender 
and painful on objective demonstration, respectively.  
Diagnostic Code 7805 authorizes evaluation for scars that 
limit function on the basis of limitation of function of the 
part affected.  [While the Board notes that the rating 
criteria for evaluating skin disabilities, to include scars, 
changed effective August 30, 2002 (See 67 Fed. Reg. 49596-
49599 (July 31, 2002)), the Board finds that, with respect to 
scars, the former criteria is more favorable, and hence, has 
only considered it in connection with the claim, pursuant to 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).]  

Finally, the Board notes that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying the schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated (to include with respect to flare-ups and/or 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2001); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The evidence in this case discloses that while the appellant 
has been left with a slight degree of sensory loss in a small 
area at the end of the left thumb, there is no indication 
whatsoever that he has had any functional limitation of that 
digit, to include as a result of scarring.  There is no 
evidence of diminished range motion of the left thumb, as it 
was not indicated on examination in January 2000 that the 
veteran was unable to touch all other fingers of the left 
hand with his thumb.  There was no reference to any reduction 
in motor strength, and there is no evidence of any tender or 
painful scarring.  In order to receive the minimum 
compensable under Diagnostic Code 5224, the medical evidence 
of record would have to show favorable ankylosis of the 
veteran's left thumb that is clearly not demonstrated in this 
case.  Review of the service medical records does not 
disclose that the appellant sought further treatment for the 
left thumb following injury in November 1998, and it does not 
appear that there are any current complaints that the left 
thumb impedes any left hand function.  

In short, the objective findings cited above do not indicate 
either favorable or unfavorable ankylosis, mild incomplete 
paralysis, or a scar that is in any way symptomatic or 
results in limitation of function of the thumb.  Functional 
loss due to pain or any of the other factors under 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, simply is not shown.  
Accordingly, the criteria for a compensable evaluation under 
any of the pertinent rating have not been met, and the 
initial noncompensable evaluation assigned is appropriate.  
See 38 C.F.R. § 4.31 (2001).  

The above determination is based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's service-
connected left thumb anesthesia reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand or refer the claim for 
accomplishment of the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that the 
claim for an initial compensable evaluation for left thumb 
anesthesia must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990). 


ORDER

An initial compensable evaluation for left thumb anesthesia 
is denied. 



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.





